IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                          FOR THE FIFTH CIRCUIT                                  Fifth Circuit

                                                                              FILED
                                 _____________________                   February 8, 2008

                                     No. 07-40644                     Charles R. Fulbruge III
                                  Summary Calendar                            Clerk
                                 _____________________

ROBERT N. BATTLE, As Trustee of
KTW Group
                                                                       Plaintiff-Appellant
v.

UNITED STATES OF AMERICA (Internal
Revenue Service)
                                                                     Defendant-Appellee
                                 ----------------------
                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                  (9:06-CV-109)
                                 ----------------------
Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant is not an attorney, but a physician who purports to

appear pro se as Trustee of an entity that he has labeled the KTW Group.

This appeal is not from the district court’s substantive judgment but from an

Order signed June 6, 2007 and entered June 7, 2007, denying Battle’s third

motion for reconsideration, or in the alternative, a motion to dismiss under



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
Rule 60(b). Like the underlying litigation in this case, Battle’s motion for

reconsideration is wholly without merit, as is this appeal, so the Order

appealed from is AFFIRMED.

      Further, the district court determined that Battle’s litigation is

multiplicitous and harassing, and ordered the Clerk of that court not to

accept any further motions for reconsideration and to return any such

pleadings and filings. We affirm that ruling as well and add that the Clerk of

this court and the clerks of all other federal courts within the geographical

jurisdiction of this court, refuse to accept any pleadings whatsoever from

Battle in any way arising from or connected with the underlying subject

matter of this action.     Moreover, Battle is cautioned that any further

attempts on his part to delay the foreclosures sought by the Internal Revenue

Service or otherwise to prolong or delay this litigation shall result in the

imposition of sanctions from this court.

      Finally, Battle is reminded that he may proceed in federal court pro se

only as to matters in which he is a litigant individually, not in a

representative capacity of any other person or entity. As a non-lawyer, he

may not appear, pro se or otherwise, as the legal representative of any other

party, even one that is or may be deemed to be merely a nominee of his. As

with any further contumacious prolongation of these proceedings, any further


                                       2
effort of Battle to appear pro se other than strictly in his own right shall

expose him to sanctions.

AFFIRMED; further related filings prohibited; sanctions warning issued.




                                     3